                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                            No. 18 CR 820
              v.
                                            Judge Jorge L. Alonso
 SEAN R. PARKER


              PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the unopposed motion of the government, pursuant to Fed. R. Crim.

P. 16(d), it is hereby ORDERED:

      1.     Certain materials exchanged by the parties, provided by the United

States, or produced by third parties, in preparation for, or in connection with the

proceedings in this case contain particularly sensitive information. Such sensitive

information includes, but is not limited to, information that could identify, and

therefore jeopardize the safety of, a cooperating witness.

      2.     All materials containing sensitive information (the “Materials” and

“Attorney Only Materials”), are subject to this protective order and may be used solely

in connection with the defense of this case, and for no other purpose, and in

connection with no other proceeding, without further order of this Court.

      3.     The Materials shall be plainly marked as sensitive or protected prior to

disclosure. No such Materials, or the information contained therein, may be disclosed

to any person other than defendant, counsel for defendant, persons employed to assist

the defense, authorized persons discussed below, or the person to whom the sensitive

information solely and directly pertains, without prior notice to the government and
authorization from the Court. Absent prior permission from the Court, information

marked as sensitive or protected shall not be included in any public filing with the

Court, and instead shall be submitted under seal (except if the defendant chooses to

include in a public document sensitive information relating solely and directly to the

defendant).

      4.      Defendant and defendant’s counsel shall not disclose the Materials or

their contents directly or indirectly to any person or entity other than persons

employed to assist in the defense, persons who are interviewed as potential witnesses,

counsel for potential witnesses, and other persons to whom the Court may authorize

disclosure (collectively, “authorized persons”). Potential witnesses and their counsel

may be shown copies of the Materials as necessary to prepare the defense, but may

not retain copies without prior permission of the Court.

      5.      Defendant, defendant=s counsel, and authorized persons shall not copy

or reproduce the Materials except in order to provide copies of the Materials for use

in connection with this case by defendant, defendant’s counsel, and authorized

persons. Such copies and reproductions shall be treated in the same manner as the

original Materials.

      6.      Defendant, defendant=s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the Materials, other than to authorized persons, and all such notes or records are to

be treated in the same manner as the original Materials.


                                          2
      7.     Certain Materials containing sensitive information produced by the

government to defendant’s counsel shall not be provided to defendant or anyone else,

except as provided below (“Attorney Only Materials”). The Attorney Only Materials

shall be plainly marked by the government prior to disclosure. Except as provided

below, neither the Attorney Only Materials nor the information contained therein

may be provided to any person other than counsel for defendant (defined as counsel

of record in this case) or investigators employed by defendant’s counsel to assist the

defense, without prior notice to the government and authorization from the Court.

Absent prior permission from the Court, the Attorney Only Materials shall not be

included in any public filing with the Court, and instead shall be submitted under

seal. Defendant’s counsel and authorized persons shall not copy or reproduce the

Attorney Only Materials except for use in connection with this case by defendant’s

counsel and authorized persons. Such copies and reproductions shall be treated in the

same manner as the original materials.        Defendant shall view Attorney Only

Materials only in the presence of counsel for defendant. Defendant shall not be

provided with any Attorney Only Materials or copies thereof.

      8.     Before providing Materials or Attorney Only Materials to an authorized

person, defense counsel must provide the authorized person with a copy of this Order.

      9.     Upon conclusion of all stages of this case, all of the Materials and

Attorney Only Materials and all copies made thereof shall be disposed of in one of

three ways, unless otherwise ordered by the Court. The Materials and Attorney Only


                                          3
Materials may be (1) destroyed; (2) returned to the United States; or (3) retained in

defense counsel’s case files. The Court may require a certification as to the disposition

of any such materials. In the event that the materials are retained by defense counsel,

the restrictions of this Order continue in effect for as long as the materials are so

maintained, and the materials may not be disseminated or used in connection with

any other matter without further order of the Court.

      10.    To the extent any Materials or Attorney Only Materials are produced by

the United States to defendant or defendant=s counsel by mistake, the United States

shall have the right to request the return of the materials and shall do so in writing.

Within five days of the receipt of such a request, defendant and/or defendant’s counsel

shall return all such materials if in hard copy, and in the case of electronic materials,

shall certify in writing that all copies of the specified materials have been deleted

from any location in which the materials were stored.

      11.    The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case.



      12.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.




                                            4
ENTERED:


1/25/19

           JORGE L. ALONSO
           United States District Judge




             5
